Citation Nr: 9910429	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-46 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as secondary to tobacco use.







ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran retired from service in February 1964, after 
having served on active duty for a period in excess of 19 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal was docketed at the Board in 1996.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
appellant's claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
whether she has presented evidence of a well grounded claim, 
that is, one which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him or her in developing facts 
pertinent to such claim.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  For the reasons set forth below, the Board finds 
that the appellant has not met her burden of submitting 
evidence to support a belief by a reasonable individual that 
her claim for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
well grounded.

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, to establish service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

The official death certificate reflects that the immediate 
cause of the veteran's death, in May 1996 at the age of 72, 
was metastatic carcinoma of the lung.  At the time of the 
veteran's death, service connection was in effect for 
atherosclerotic heart disease with two vessel bypass graft, 
rated as 30 percent disabling; psychotic depressive reaction, 
rated noncompensable; and for bilateral deafness, rated 
noncompensable.  The appellant neither contends, nor does the 
evidence reflect, that any of the veteran's service-connected 
disabilities played any role in his death.

The appellant asserts that the veteran's fatal lung cancer 
was caused by smoking which the veteran began in service.  
She elaborates that cigarettes were provided to the veteran 
with his "C-rations" in service and indicates that, at 
least partially as a result thereof, the veteran became 
"addicted" to smoking while in service.  In this regard, 
service medical records are silent for any reference to 
either lung cancer or smoking.  Subsequent to service, items 
prepared in conjunction with treatment rendered the veteran 
under non-VA auspices in April 1991 and May 1994 (the former 
pertaining to an examination afforded the veteran at Mercy 
Health Center) reflect, collectively, that the veteran had a 
history of smoking of at least one pack of cigarettes daily 
which dated back to the late 1940's and that he had 
discontinued smoking in 1991.  The record further reflects 
that the veteran was assessed as having lung cancer in the 
mid-1990's. 

In considering the appellant's claim for service connection 
for the cause of the veteran's death, the Board is 
constrained at the outset to point out that the veteran's 
lung cancer was initially assessed many years after his 
discharge from service, which consideration precludes any 
notion of according presumptive service connection for such 
pathology pursuant to the provisions of 38 U.S.C.A. §§ 1112, 
1131 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1998).  As 
noted above, the appellant asserts that the veteran's fatal 
lung cancer was caused by smoking which he began in service.  
As to the latter consideration, the Board is cognizant of a 
lay statement to such effect from the veteran's sister, dated 
in September 1998, wherein she asserts (and the Board has no 
reason to question her credibility in such regard) that the 
veteran "was a non smoker" when he entered service.  
However, even assuming that the veteran did begin to smoke in 
service and notwithstanding that service connection for the 
cause of the veteran's death due to tobacco use in service 
might be granted in accordance with O.G.C. Prec. Op. 2-93 
(January 13, 1993), the existence of such authority provides 
no basis to award such benefit inasmuch as there is no 
evidence relating the veteran's fatal lung cancer to service-
related smoking.  Finally, while the benefit sought on appeal 
is also authorized in accordance with recently enacted Public 
Law No. 105-206 (to be codified at 38 U.S.C. § 1103), such 
legislation only pertains to claims file after June 9, 1998, 
and the appellant's claim was filed in May 1996.  Given the 
foregoing, then, and inasmuch as lung cancer was the lone 
disease implicated in the veteran's death, a plausible claim 
for service connection for the cause of the veteran's death, 
to include as secondary to tobacco use, is not presented.  
See Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, 
such claim is not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the appellant greater 
consideration than this claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether this claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the appellant.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to the appellant's claim for service 
connection for the cause of the veteran's death, to include 
as secondary to tobacco use, the Board is of the opinion that 
its discussion above bearing on such issue is sufficient to 
inform the appellant of the elements necessary to complete 
her application for a claim for such benefit.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).

ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for the cause of the 
veteran's death, to include as secondary to tobacco use, is 
denied.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

